
	

115 S2606 IS: Opioid ECHO Act
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2606
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2018
			Mr. Schatz (for himself, Mrs. Capito, and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To require the Secretary of Health and Human Services to award grants for training health
			 professionals to treat opioid addiction and other substance use disorders
			 through using technology-enabled
			 models, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Opioid ECHO Act.
		2.Grants to train health professionals to treat opioid addiction
 (a)In generalThe Secretary of Health and Human Services, in coordination with the Administrator of the Health Resources and Services Administration and the Assistant Secretary for Mental Health and Substance Use, shall award grants on a competitive basis to eligible entities for the purpose of training health professionals to treat opioid addiction and other substance use disorders, including by providing medication-assisted treatment, through the use of technology-enabled models.
 (b)DurationEach grant awarded under this section shall be for a period of 3 years. (c)DefinitionsFor purposes of this section:
 (1)Eligible entityThe term eligible entity means a nonprofit organization, an academic institution, a State, a Federally qualified health center as defined in section 1861(aa) of the Social Security Act (42 U.S.C. 1395x(aa)), or other entity determined appropriate by the Secretary of Health and Human Services.
 (2)Technology-enabled modelThe term technology-enabled model means a technology-enabled collaborative learning and capacity building model, as defined in section 2 of the Expanding Capacity for Health Outcomes Act (Public Law 114–270; 130 Stat. 1395).
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $10,000,000 for the period of fiscal years 2018 through 2020.
			
